DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2015081093 filed 11/04/2015, which claims benefit of the Japanese Application No. JP-2014224360 filed 11/04/2014, has been received and acknowledged.

Response to Arguments
Regarding the 35 U.S.C. 112(d) rejection of claims 13, and 17, the rejections have been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 1, 3, 5, 9, 13-14, and 18 under 35 U.S.C. § 103 over Mickle in view of Guo and Friedrich have been fully considered and are persuasive. The rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the claim is considered to by indefinite as the phrase “an Al-Nb-Ti alloy” is used first within line 1, and then again within line 3 - thus it is unclear if this is the same alloy, or a separate alloy. Appropriate action is required. 
Regarding Claim 1, the claim is considered to be indefinite as the alloy recited within lines 3-4 contains titanium and prepared from metallic titanium - however, there is no positive recitation of the amount of titanium recited within the composition given within lines 5-6. The examiner points out that, while not explicitly recited within the applicant’s specification, it is reasonable to incorporate the limitation of “a remainder being titanium” (shown below). Appropriate action is required. 
Regarding Claim 1, the claim recites, “prepared from an alloy material comprising an aluminum material, a niobium material and a titanium material which is metallic titanium” - this phrase is considered indefinite as the examiner is unsure how an “alloy material” could then comprise three different materials since an alloy, by definition, cannot be separated into its component parts. The examiner is interpreting this to mean that the Al-Nb-Ti alloy that is melted by a melting method is an alloy that comprises 50 to 75% mass% of Al, from 5 to 30 mass% of Nb, 80 mass% or less in total of Al and Nb, and 2.5 to 30 mass% of oxygen, and this alloy is prepared using aluminum material, niobium material, and metallic titanium. 

Claims 2-9, 14, 16, and 18-19 are rejected for being dependent upon the above rejected claim 1. 
Allowable Subject Matter
Claims 1-9, 14, 16, and 18-19 would be allowable is rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth above in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter. The instant claims are drawn to a method for deoxidizing an Al-Nb-Ti alloy. An alloy material comprising 50 to 75% mass% of Al, from 5 to 30 mass% of Nb, 80 mass% or less in total of Al and Nb, and 2.5 to 30 mass% of oxygen, and this alloy is prepared using aluminum material, niobium material, and metallic titanium to produce an Al-Nb-Ti alloy. The Al-Nb-Ti alloy is melted and held by a melting method using a water-cooled copper vessel in an atmosphere of 1.33  Pa to 2.67×105 Pa at a temperature of 1,900 K or more, thereby decreasing an oxygen content thereof to 0.1 mass% or less. The closest prior art includes the following:

Mickle (Mickle, T T, et al. “Microstructural Characterization of Melt-Spun of Al3Ti--Nb Intermetallics.” Melt-Spinning and Strip Casting: Research and Implementation, no. 420, 1 Mar. 1992, pp. 183–199, previously cited).
Mickle teaches a study into the microstructure of various Al-Nb-Ti alloys produced using melt-spinning techniques (Page 184, Introduction). Mickle teaches melting and holding various Al-Nb-Ti alloys comprising from approximately 55 mass% to 63 mass% of Al, from approximately 7 mass% to 25 mass% niobium and 80 mass% or less in total of Al and Nb (Page 185, Table 1). Mickle teaches preparing the alloys by using materials comprising an aluminum material, a niobium material and a titanium material by a melting method using a water-cooled copper vessel (Page 185). Mickle teaches a titanium material being metallic titanium (e.g., high purity elemental titanium) (Page 185, Materials Processing). However, Mickle does not teach the processing conditions including the pressure and temperature, and the raw materials of Mickle do not contain oxygen. 

Guo (Guo, Jingjie, et al. “Evaporation Behavior of Aluminum during the Cold Crucible Induction Skull Melting of Titanium Aluminum Alloys.” Metallurgical and Materials Transactions B, vol. 31, no. 4, 2000, pp. 837–844, previously cited).
Guo teaches a study into the evaporation behavior of aluminum during the cold crucible induction skull melting of titanium aluminum alloys (Abstract). Guo teaches a substantially similar process as Mickle and applicant including melting and holding an Al-Nb-Ti alloying comprising 24Al-11Nb-Ti, of which converts to approximately 13.5 mass% of Al, and 21.4 mass% of Nb (Page 843, Table IV). Further, Guo teaches using a water-cooled copper vessel (Page 842, Equipment and Melting Practice), in atmospheres ranging from 0.01 Pa to 100 Pa (Page 840, Figure 5), at temperatures of 1900 K or more (Pages 841-843, Tables II through IV). However, the raw materials of Guo do not contain oxygen. 

Friedrich (Friedrich, Bernd. “The 10th World Conference on Titanium.” A New Processing Route for Titanium Alloys by Aluminothermic Reduction of Titanium Dioxide and Refining by ESR, 2003 pp. 1–3, previously cited). 
Friedrich teaches a study into novel processing routes for titanium alloys by aluminothermic reduction of titanium dioxide and refining by electro-slag remelting (ESR) (Abstract). Friedrich teaches preparing an alloy material comprising an aluminum material (e.g., Al2O3), a niobium material (e.g., Nb2O5), and a titanium material (e.g., TiO2), of which contains oxygen in amounts of 2.5 mass% to 30 mass% (Page 1 through Page 2), and exemplified below in Table I using calculation (1) and are used, in part, to decrease the oxygen content thereof (Page 1). 

            
                
                    
                        
                            
                                
                                    
                                        M
                                        a
                                        s
                                        s
                                    
                                    
                                        O
                                        x
                                        y
                                        g
                                        e
                                        n
                                    
                                
                                ×
                                
                                    
                                        Q
                                        u
                                        a
                                        n
                                        t
                                        i
                                        t
                                        y
                                    
                                    
                                        O
                                        x
                                        y
                                        g
                                        e
                                        n
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        M
                                        a
                                        s
                                        s
                                    
                                    
                                        M
                                        e
                                        t
                                        a
                                        l
                                        l
                                        i
                                        c
                                         
                                        E
                                        l
                                        e
                                        m
                                        e
                                        n
                                        t
                                    
                                
                                ×
                                
                                    
                                        Q
                                        u
                                        a
                                        n
                                        t
                                        i
                                        t
                                        y
                                    
                                    
                                        M
                                        e
                                        t
                                        a
                                        l
                                        l
                                        i
                                        c
                                         
                                        E
                                        l
                                        e
                                        m
                                        e
                                        n
                                        t
                                    
                                
                            
                        
                        +
                         
                        
                            
                                
                                    
                                        M
                                        a
                                        s
                                        s
                                    
                                    
                                        O
                                        x
                                        y
                                        g
                                        e
                                        n
                                    
                                
                                ×
                                
                                    
                                        Q
                                        u
                                        a
                                        n
                                        t
                                        i
                                        t
                                        y
                                    
                                    
                                        O
                                        x
                                        y
                                        g
                                        e
                                        n
                                    
                                
                            
                        
                    
                
                ×
                100
            
                 (1)


Table I - The oxygen content within the raw materials taught by Friedrich using calculation (1).
Compound
OxygenWt %
TiO2
40.07
Al2O3
47.08
Nb2O5
30.10


However, the TiO2 of Friedrich cannot be considered to be applicable to the instant invention as this is not metallic titanium, but instead is in an oxide form. The applicant has persuasively argued that the combination of Al-2O3 and Nb2O5 with the teachings of Mickle and Guo would result in an oxygen content greater than 0.1 mass%. As such, the teachings of Friedrich, alone or in combination with Mickle and Guo do not teach or otherwise render obvious the entirety of claim 1. 

Nakajima (Nakajima, Tadahito, et al. “Purification of Ti–Al Alloys by Induction-Heating Floating-Zone Melting and Cold-Crucible Melting in Ultra-High Vacuum.” Materials Transactions, JIM, vol. 41, no. 1, 2000, pp. 22–27, previously cited).
Nakajima teaches a study into the purification of titanium aluminide alloys by induction melting and cold-crucible processing within an ultra-high vacuum (Abstract). The process of Nakajima is substantially similar to the method of Mickle as modified by Guo and Friedrich in that a titanium aluminide is deoxidized within a water-cooled copper vessel under an atmospheric pressure of 9.3×104 Pa (Page 23, Induction-heating cold-crucible melting). However, Nakajima does not teach the inclusion of niobium within the alloy. Furthermore, the alloys of Nakajima contain no oxygen.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735            


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735